Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 05, 2016

The Court of Appeals hereby passes the following order:

A16A1900. RUTH DOWDY MOORE et al. v. WILLIAM EDMUND
    JACKSON.

      Defendants Ruth Dowdy Moore and Lounell Dowdy Dorminey filed this
appeal. Plaintiff William Edmund Jackson has filed a motion to transfer the appeal
to the Supreme Court, asserting that the underlying cause of action is an action to
quiet title and thus falls within the Supreme Court’s exclusive jurisdiction.
      Under Ga. Const. 1983, Art. VI, Par. III, the Supreme Court has original
appellate jurisdiction over cases involving title to land. Accordingly, Jackson’s
motion is GRANTED, and this appeal is hereby TRANSFERRED to Supreme Court
for disposition.


                                       Court of Appeals of the State of Georgia
                                                                            07/05/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.